;£IVED
   **^.T%ir*\
                                  Mary Louise Garcia
       rT A«ni(.                   Tarrant County Clerk
    0C1 2 u ZUID          100 w Weatherford Street, Room250
  QM® OF APPEALS              FortWorth, Texas 76196-0401
SB©»OSWitTOFT]gfAS                                                                 s~\


October 07, 2015                                               J-'
Lurea Hombuckle
PO Box 172012
Arlington TX 76003-2012

RE: 2015-002539-3, Affidavit ofIndigence

 Dear Mrs. Hombuckle

 I am writing you in regardsHto your Affidavit Of Indigence that was filed in the Tanant
 County Courts atLaw on October 07, 2015. An affidavit to proceed in form of paupers was
 filed inlieu ofpayment ofthe filing fees. In order to approve the affidavit ofindigence, we
 require verification of your income. If you receive government assistance such as Soaal
 Security Disability, Medicare, Supplementary Security Income benefits, HUD Section 8
 rent subsidies, Veteran's benefits or food stamps, etc., please submit documentation to our
 office immediately upon receipt ofthis letter no later than Monday, October 12,2015.
 You may send this information to our office either by mail to the above address or you can
 bring this information into our office. If you have any question or if you need more
 information feel free to contact me at (817) 884-1440.

 MaryLouise Garcia, CountyClerk
 County Courts at Law
 Tarrant County, Texas
        „**•**•**
                                                Application for Community Service
        The following documents, ifthey apply, M.U.HI be attached to support the application. The application will
        not be considered if proper proof is not supplied nor will vou be contacted for further information.

        t. /ff CurrentPAY STUBS orW2 or Income Tax Filings for all persons woridna in the household: A/#dr€s
        2. w/AVmof ofPUBLIC ASSISTANCE received by anyone in the household:
                    © "Housing; Food Stamps; AS0/V>t>
                    • TANIFjand^^^^

        3.^^UNEMPLOYMBNT PAYMENTS received by anyone in the household; A/O***^
        4.
        6. vj£kETrER. FROM EMPLOYER INDICATINO LAYOFF OR REDUCTION OF HOURS received byanyone inme
'            household; and fi/^AS^£s
        7. ^MEDICAL RECORDS ofanyone in the household nidicating inabilrty to work A/0AS*£*}
f                   o    YOUWILLO>&ArBEALI£>WEDTOWORKCX)MMU^^
\                        INDIGENT: "A level ofpoverty inwhich real hardship and deprivation are suffered and comforts oflire arc wholly
    !                    lacking" Webster's Dictionary.
                                 I raderstsnd mat providing false information or a fraudulent document to the Judiciaryis aFelony and mat I
                                 be prosecuted for said SOse/frsudolent statement:

                    °      ARLINGTON
        THE AMERICAN DREAM CITY

                                                                                     DATE:               0- \-\S

                                                                                      TOTAL AMOUNT DUE:



                                                                                       # OF COMMUNITY SERVICE.
                                                                                       HOURS DUE: V5

                                                                                       DUE DATE          :Varv\:T

                   RE:        APPLICATION FOR COMMUNITY SERVICE

                              Cause nors): D^a\DPQ^-'l

                   A judge has reviewed your application for community service and has found that you are
                   indigent and eligible to complete community service hours for the above referenced
                   Cause number(s). Community Service must be completed at a Non-Profit or Government
                   agency. You may choose one community service site. Hours completed at multiple
                   locations will not be accepted. Please review attached list for all .documentation
                   requirements, as community service hours will not be accepted without all required
                   documentation. All hours must be completed and turned in by the due date to avoid
                   warrants of arrest being issued. Extensions will not be granted by the Community Service
                   Office. Community Service timesheets may be turned in person at 101 S. Mesquite or by
                   mail at:

                                     Tammy Lepak, Community Service Coordinator
                                     Arlington Municipal Court
                                     P.O. Box 90403, MS 63-0200
                                     Arlington, TX 76004-3403


Without getting ajudge's permission first, \                                         City ofArlington
you are not allowed to complete your            •';
community service at a religious institution,'•:• .                                  Municipal Court - Judge's Office
lodge, private club, business, or other agency
 since it will only...benefit.themembers ofthat group. .
.\*r .-;>/.*•, >. ...• -.                     •-. •'•--'j'(l(jge,s Office: Mall Stop63-0200
                                  101 S. Mesquite Street « P.O. Box 90403 • Arlington, Texas 76004-3403 • 817-459-6979
ARUHG1
 *"~~*—                                    roMMUNITV sffUVTCE ORDER


                                        CAUSENUMBER: 008310002-01 mrmmmaf/ajComr
STATE OF TEXAS                                           s
                                                         8                           CITY OF ARLINGTON
       VS.                                               8
                                                          s                          TARRANT COUNTY, TEXAS
LUREA JONES HORNBUCKLE                                    §
  0^.29,2015,^***^^^^
in^fto P^yl ^ andcosts assess and dedares thatfre Defendant» md.gent.
   UisHerebyO^EimADJOTGEDANDDEC™
performing community service as follows:
         1.
                The Defendant shall work atotal of 15 hours;
         2.
         3.




 service completed..




 Qiminal Procedure.


 Dated: fte 29™ dav of AP"l 2015

  SM




                                                           Judge, Municipal Court
                                                             City of Arlington
                                                             Tarrant County* Texas




                                            Arlington Municipal Court (817) 459-6777
                        101 S. Mesquite St, Mail Stop 63-0100, P.O. Box 90403, Arlington Texas 76004-3403
                                  Mary Louise Garcia
                                  Tarrant County Clerk
                          100 W. Weatherford Street, Room 250
                              Fort Worth, Texas 76196-0401




October 07, 2015

Lurea Hombuckle
PO Box 172012
Arlington TX 76003-2012

RE: 2015-002539-3, Affidavit of Indigence

Dear Mrs. Hombuckle

I am writing you in regards\to your Affidavit Of Indigence that was filed in the Tarrant
County Courts at Law on October 07, 2015. An affidavit to proceed in form of paupers was
filed in lieu of payment of the filing fees. In order to approve the affidavit of indigence, we
require verification of your income. If you receive government assistance such as Social
Security Disability, Medicare, Supplementary Security Income benefits, HUD Section 8
rent subsidies, Veteran's benefits or food stamps, etc., please submit documentation to our
office immediately upon receipt of this letter no later than Monday, October 12, 2015.

You may send this information to our office either by mail to the above address or you can
bring this information into our office. If you have any question or if you need more
information feel free to contact me at (817) 884-1440.

Mary Louise Garcia, County Clerk
County Courts at Law
Tarrant County, Texas




      fjjui ?v^—
Robbie Arbor, Deputy Clerk
                                                                 STATE OF TEXAS
                                                                           vs
    ARUNGTOrT                                            LUREA JONES HORNBUCKLE
                                                             CAUSE NO. 008310002-01
                                                                October 15,2015
                                                      ARLINGTON MUNICIPAL COURT
 LUREA JONES HORNBUCKLE
P.O. BOX 172012
ARLINGTON, TX 76003-2012

We are in receipt of yourremittance. You haveuntil 11/03/15 to comply with the instructions listed below.

 O Please indicate your plea below:
         • Guilty
           •   No contest

 D Please indicate your option below:
"~       DDefensive Driving:"
         • Deferred Disposition
 Q Balance Owed, please submit the following amount. $184.68
Q Hie Judge has allowed apayment plan, please submit the following amount to establish your payment agreement: $
•    Please 211 out theenclosed collection application and return to the court.
D Your case will bedismissed upon payment of $
Q Please submit your driving record to the court. (If you have not already submitted your request form to DPS an
     application hasbeen enclosed for your convenience)

Q Please submit your Driving School Certificate.
• Please submit your proof offinancial responsibility (liability insurance coverage).
 D Please submit the following administrative fee of$
Q Please submit acopy of your Driver's License.
D Your request to receive credit for time served in jail has been:
          Lj Granted
          • Denied
          • Other

ISI The Judge has indicated the following with reference toyour case(s):
          O Dismissal
          • Extension until
          •    Citation remains in warrant status.
          H Other: Hie Judge will allow you to start a payment plan with $55 down and $10 per month. Payment
plan mast be started no later than 11/03/15 and must be done ia person at the Arlington Municipal Court, 101 S.
Mesquite, Arlington. A required time payment fee of $25 is added once the payment plan is started.
          D Request for reset hasbeen denied

D Your case is currently in warrant status. Any partial payment made by mail will be applied to your case, but additional warrants for your arrest
may be issued if youdonot immediately pay thebalance listed above.

Failure tocorapiy.,with any of the above requirements may result inthe issuance ofa warrant for your arrest.
Defendant's email
                                                                                                                      TMS




                                                 Arlington Municipal Court(817) 459-6777
                            101 S. Mesquite St, Mail Stop 63-0100, P.O. Box 90403, Arlington Texas 76004-3403